                  Case 1:19-cv-01061-JLT Document 14 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     MARILOU OWER,                                        Case No. 1:19-CV-01061 JLT
11
                        Plaintiff,                        [PROPOSED] ORDER TO CONTINUE ALL
12
                                                          CASE DEADLINES
13           v.

14   OMNI FAMILY HEALTH,

15                      Defendants.

16

17            Based upon the stipulation of counsel and good cause appearing, the Court ORDERS the case

18   schedule amended as follows:

19            1.     The pleading amendment deadline is extended to July 31, 2020;

20            2.     All non-expert discovery related to the class certification motion SHALL be completed

21   no later than January 29, 2021;

22            3.     The parties SHALL disclose their expert witnesses related to the class certification

23   motion no later than July 31, 2020 and any rebuttal experts no later than August 28, 2020. All expert

24   discovery related to the class certification motion SHALL be completed no later than September 28,

25   2020;

26            4.     The motion for class certification SHALL be filed no later than October 31, 2020. The

27   opposition SHALL be filed no later than December 30, 2020 and the reply, if any, SHALL be filed

28   no later than January 29, 2021;
             Case 1:19-cv-01061-JLT Document 14 Filed 04/30/20 Page 2 of 2

 1          5.   The hearing on the motion for class certification is continued to February 19, 2021 at

 2   9:00 a.m.

 3
     IT IS SO ORDERED.
 4
 5     Dated:    April 29, 2020                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2                   Case No. 1:19-cv-01061-LJO-JLT
                     [PROPOSED ORDER] TO CONTINUE ALL CASE DEADLINES
